Cite as 2016 Ark. 363


                 SUPREME COURT OF ARKANSAS
                                       No.   CV-16-796

CHUCK LANGE AND BILL WALMSLEY Opinion Delivered: October 27, 2016
INDIVIDUALLY AND ON BEHALF OF
COMMITTEE TO PROTECT            AN ORIGINAL ACTION
ARKANSAS' VALUES/STOP CASINOS
NOW
                    PETITIONERS MOTION TO DISMISS COUNT III
                                OF THE COMPLAINT
V.
                                MOTION GRANTED; COUNT III
MARK MARTIN IN HIS OFFICIAL     OF THE COMPLAINT DISMISSED.
CAPACITY AS SECRETARY OF STATE
OF THE STATE OF ARKANSAS
                    RESPONDENT

ARKANSAS WINS IN 2016, LLC, AND
ARKANSAS WINNING INITIATIVE,
INC.
                   INTERVENORS

CYNTHIA R. STONE, JEFF CROCKETT,
AND LARRY WITCHER
                    INTERVENORS


                            ROBIN F. WYNNE, Associate Justice


        Chuck Lange and Bill Walmsley, Individually and on behalf of Committee to Protect

 Arkansas Values/Stop Casinos Now, filed an original action in this court challenging the

 Arkansas Secretary of State’s certification of a proposed amendment to allow three casinos

 to operate in Arkansas for the November 8, 2016 general election ballot. The complaint

 contains three counts. Counts I and II challenge the ballot title of the proposed amendment.

 Count III challenges the signatures on the petitions submitted by the Sponsor Intervenors.

 We bifurcated the counts, electing to consider Counts I and II separately from Count III.
                                   Cite as 2016 Ark. 363

The court has already issued an opinion granting as to Counts I and II of the complaint.

Lange v. Martin, 2016 Ark. 337.

       Intervenors Arkansas Wins in 2016, LLC, and Arkansas Winning Initiative Inc. filed

a petition for rehearing from this court’s decision granting as to Counts I and II of the

complaint. Respondent Mark Martin, as Secretary of State of the State of Arkansas, has

filed a motion to dismiss Count III of the complaint as moot. An issue is moot when a

decision by this court would have no practical effect on a then existing legal controversy.

See Newman v. Crawford County Cir. Ct., 2014 Ark. 308. On October 21, 2016, this court

denied the petition for rehearing on our opinion addressing Counts I and II. This renders

any possible decision by this court on Count III without practical effect. Also, none of our

exceptions to the mootness doctrine apply. Respondent’s motion to dismiss Count III of

the complaint is well-taken and is hereby granted.

       Motion granted; Count III of the complaint dismissed.

       Mandate to issue immediately.

       Special Justice WARREN E. DUPWE joins in this opinion.

       GOODSON, J., not participating.

       Friday, Eldredge & Clark LLP, by: Elizabeth Robben Murray, Ellen Owens Smith, and

Amanda J. Fray; Wright, Lindsey & Jennings LLP, by: Stephen R. Lancaster, Justin T. Allen, and

Jacob P. Fair, for petitioners.

       AJ Kelly, Deputy Sec’y of State & Gen. Counsel, and Andrés Rhodes, Assoc. Gen.

Counsel, for respondent.




                                              2
                                  Cite as 2016 Ark. 363

       Dover Dixon Horne PLLC, by: Todd Wooten, Thomas S. Stone, Randall L. Bynum, Mark

Allison, and Monte D. Estes, for intervenors Arkansas Wins in 2016, LLC, and Arkansas

Winning Initiative, Inc.

       Steel, Wright, Gray & Hutchinson PLLC, by: Nate Steel, Alex T. Gray, and Jeremy

Hutchinson, for intervenors Cynthia R. Stone, Jeff Crockett, and Larry Witcher.




                                            3